November 18, 2005


Ms. Alene Ross Levy
Haynes & Boone, L.L.P.
1221 McKinney, Suite 2100
Houston, TX 77010-2007
Mr. Bruce B. Kemp
Kemp & Kesler, LLP
One Riverway, Suite 2030
Houston, TX 77056

RE:   Case Number:  03-0547
      Court of Appeals Number:  09-02-00509-CV
      Trial Court Number:  B-167,222

Style:      BMG DIRECT MARKETING, INC.
      v.
      PATRICK PEAKE, INDIVIDUALLY AND AS REPRESENTATIVE OF OTHERS SIMILARLY
      SITUATED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |
|   |Mr. Steven M.     |
|   |Hayes             |
|   |Mr. Gregory A.    |
|   |Clarick           |